Me. Chief Justice Negeón Feenández,
dissenting.
San Juan, Puerto Rico, June 30,1967
In Marrero Laffosse v. Marshal, Superior Court, 89 P.R.R. 553 (1963), we dismissed the appeal brought against a judgment which denied a petition for habeas corpus, this Court relying on the ground that the allegation of lack of adequate legal assistance should be substantiated within the appeal taken from the verdict of guilty in the principal cause. In my dissent on said occasion, I indicated that the question referred to did not rest “exclusively on the record of the proceedings had in the trial of the criminal case from which an appeal was taken,” but also on evidence, aliunde of the record, introduced at the hearing of the habeas corpus, which we would not have before us in considering the appeal from the judgment in the criminal case.
In his appeal from the judgment in the criminal case appellant now confronts the decision of Marrero Laffosse *191v. Marshal, Superior Court, supra, in which, in spite of having denied the petition for habeas corpus because “said appeal constitutes an adequate remedy to dispose of the questions raised in the habeas corpus,” judgment was sought to be rendered on the sufficiency of the evidence aliunde of the record of said case, which is not in the record of appeal now before us, indicating there that said evidence did not substantiate the allegation of lack of adequate legal assistance, which was made in the habeas corpus proceeding.
As readily seen, the allegation relating to the adequate legal assistance has been fragmented and the question, which could have been considered in full within the habeas corpus, is now reduced to the showings in the record of appeal.
The cause of action taken then limited the consideration which is given to said question in this appeal. Without prejudging it in its merits the reiteration of what, in my opinion, constitutes a double error, makes me dissent.